Title: John Quincy Adams to Thomas Boylston Adams, 17 April 1799
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            
              N: 2.
              1. 15 Jany:
              17. April 1799.
            
            Somewhat more than a month ago I received the very welcome intelligence that the vessel on board of which you were a passenger had arrived at New-York. Some days later, a letter from Mr: Murray mentioned that he had seen your arrival announced in a Philadelphia newspaper of the 15th: of January.— Soon after, I received from our ever dear and honoured mother a letter of 1. Feby: fully confirming the agreeable information— Three days ago, I enjoyed the pleasure of beholding your superscription and seal enclosing three almanacks, and at the same time learnt by a letter from Mr: King that you were present at the celebration of General Washington’s birthday, at Boston—and at length, this morning have before me your letter of 28 January, which gives me the first notice of a previous letter by Mr: M.’Henry, whom Mr: Murray has long been expecting but who has not, as far as I know, yet arrived.
            By the English newspapers and letters from Mr: King I have information from Philadelphia and New-York to the last of February and 1st: of March. The most recent and most important event they announce is the nomination of a new Commission to negotiate with France, and the negative upon that measure by the Senate— I hope that these circumstances will prove to the french Government two things. first that our Executive is yet anxiously desirous of avoiding War and willing to go any lengths consistent with the national interest and honour, for that purpose—but 2dly: that the public spirit is very serious and decided in resistance to the french system, and will not acquiesce even in further negotiation, without substantial proofs of its having undergone an essential change.
            That such a change has taken place, and will soon be more material still than it has yet appeared, I am disposed to believe, not so much from what they have hitherto done, as from the situation in which they now find themselves, involved in a War with Austria, Russia and Turkey, which at least the two former of those powers appear determined to wage with every exertion of which they are capable. Nor has its commencement been under the most favourable auspices to France, notwithstanding the advantages she obtained by

making the attack precede the declaration of War.— The immediate effect of this was indeed the expulsion of the Austrians from the Grison Country, and the irruption of the french into the Tyrol; but by the events of the last ten days in March the vast plan of campaign which had been drawn up for their armies in Germany, Switzerland and Italy, the object of which was the junction of the three to march with all their united forces upon Vienna, has failed.— Your newspapers will be full of the bloody battles fought on all the three points of action on the same days. Between the armies of the Archduke Charles and General Jourdan on the 21st: and 25th: the most important events occurred.— In both the Archduke was victorious, which on the latter occasion was due it is said entirely to a charge led by the Archduke in person.— Jourdan to be sure says that if a charge of cavalry had been executed at the time when he ordered it, a part of the Austrian army would have been destroyed— When a General says, if something had been done, which was not done, the victory would have been ours, it is not difficult to draw the inference— Jourdan adds however, that he is far from considering himself as beaten. The Austrians admit that their loss of men was very great; indeed not much less than that of their Enemy, but in this case as in many others the victory is ascertained by the consequences rather than by the particular fortune of the actual conflict— The french army after the 25th: constantly retreated, very much in the same manner as Jourdan did in 1796, and will probably only find safety on the left banks of the Rhine.— Jourdan is recalled to Paris, and perhaps dismissed from his extensive command. The General of cavalry Haupoult is likewise displaced or to be tried for delaying the charge, and Massena according to the general report is to command in Jourdan’s stead.— He has indeed hitherto displayed greater talents or enjoyed better Fortune than his predecessor— His scene of action has been in Switzerland, and although he was worsted on the 23d. at Feldkirch by General Hotze, yet by driving that officer previously away from the Territory of the Leagues, and by the success of a detachment from his army under General Lecourbe in penetrating into the Tyrol, he has obtained greater advantages than any other french Commander since the renewal of the War— It does not yet appear how far General Lecourbe has advanced in his invasion of Tyrol, or whether he will succeed in forming the junction with the army in Italy unter General Scherer.
            This officer has been nearly two years Minister at War, but he recently resigned that place to take the command of the army in the

Cisalpine Republic— On the 25th: ulto: (the same day when the action between the Archduke was fought, and when General Lecourbe forced his passage into the Tyrol) he attacked the Austrian army before Verona; and from that day until the last of the month, the whole time was almost a continual battle— The attack was renewed by the french nine times, and they were as often repulsed. It was directed at once against Verona and Legnago, the two barriers of the former Venitian territories— On the 31st: of March, however they were obliged to retire beyond the Adige, and to prevent pursuit to cut away the bridges with such precipitation as to leave a rear guard of 1300 men behind; 800 of whom surrendered, and the rest endeavoured to force their passage across the mountains of Tyrol.
            The first corps of Russian troops, consisting I think of 23000 men, arrived, just about that period upon the Venetian borders— The command of all the Austrian and Russian forces in Italy is given to Marshall Suwarow, who has already left Vienna to join them, and probably by this time is on the spot.— You have seen enough of Europe during the last four years to conceive how great expectations are formed upon much slenderer grounds than the reputation of Suwarow and the Russians, from which I think myself something may reasonably be expected—though something infinitely short of the sangwine hopes which I daily hear expressed around me.
            Prussia remains neutral—And her great concern is lest the war between France and Austria should not be in progress sufficiently bloody, or indecisive— She thinks like your friend Perponcher, (who, as I believe I have before informed you, is advanced to a Lieutenantcy,) and who seems to have adopted the genuine Prussian feelings.— I heard him not long since express considerable apprehensions that the War between France and Austria would be only a nominal War, and that it would be agreed between them not to hurt each other too much in it.— The manner in which the War has been hitherto conducted must relieve from such fears as these, the late events develope no sparing system, and the only reasons why the french comprized the Grand Duke of Tuscany in their declaration of War against Austria, must have been because he was related to the Emperor, and his dominions would afford plunder— On the 25th: and 26th: of March their troops took possession of Florence and Leghorn, without resistance; compelled the Grand Duke to sign orders to his subjects to submit themselves, and then gave him Passports to go wherever he can find an asylum. Thus there now remains to complete their conquest of Italy, only the small possessions of the

Emperor in that Country.— The conquest will indeed be held by a precarious tenure, for every day adds to the inveterate hatred which the Italians bear to the french name, and I have two anecdotes from very good authority which shew the present dispositions in that respect— When they took Piedmont from the king of Sardinia, they forced him to sign an order to his troops to remain in service, and obey the commands of the french. Accordingly they kept them on foot, amounting to about 17000 men. 7000 of them they shut up in garrisons, and sent ten thousand to Bologna, while the campaign against Naples was going on. But of the 10,000 men, only 2500 reached Bologna, all the rest having deserted by the way— The Directory lately sent into the Cisalpine Republic an order to recruit the army— Within three days after the notice was published, upwards of 80,000 men offered themselves to inlist— But they were persons of such a description that the french officers were convinced their only object was to obtain arms, for the purpose of using them when the occasion should offer against them—the men were not inlisted, and the recruiting order was countermanded— In various parts of Italy, in Piedmont, in Switzerland, insurrections rise upon insurrections faster than they can be suppressed, and there has been one extant several months in the Netherlands, which is not yet entirely quelled.— The internal state of France itself is more tranquil than it has been heretofore, owing to the absolute controul under which every thing is subjected to the Will of the Directory.— The new elections for the Legislative Councils have taken place, but the primary assemblies have been unattended, beyond all former example.— They have had too strong proofs of what is meant by the freedom of election, to think the privilege of voting worth being exercised, and they leave it altogether to the agents and friends of the Directory, who of course chuse themselves— The Press remains shackled as much as ever, and efforts more or less successful continue to be made for spreading obnoxious publications in spite of all their Inquisition— One pamphlet has lately been circulated with an avidity proportioned to the unusual exertions made for its suppression— It is an answer by your acquaintance Carnot, to the report of Bailleul upon the Revolution of 18. Fructidor.— Carnot means it no doubt as a vindication of himself, but it contains numerous anecdotes and characters of his quondam Colleagues in the Directory, which they may well endeavour by all means in their power to smother. This pamphlet has been published in English as well as

French, and will certainly be known in America before this Letter can reach you— A single passage in it deserves particular attention from Americans. He says that those who negotiated the Treaty of Peace with Spain, were fools or Traitors for not obtaining by it, the cession of Louisiana, which would have been perfectly easy; and that afterwards he proposed in the Directory, to give the possessions of the Duke of Modena to the Duke of Parma, upon condition that Spain should cede the same Province of Louisiana, which then instead of languishing under a kingly Government, would have been republicanized, and become the means of procuring to France, a vast influence over the United States of America.
            Our private history has not been much varied since I wrote you last. The winter has been as gay and dissipated till its end as it was in the beginning, and although the king and Queen went about three weeks ago to Potzdam, the balls and evening parties and suppers, which succeeded the Operas and Masquerades, and Grandes Cours of the Carnival, have not ceased until this day.— Count Zinzendorf the Saxon Minister is upon his return to Dresden where he is appointed Minister at War— He gave two days ago upon taking leave a Ball and Fête, at which the young Ladies, clad in white crowned him with garlands and sung couplets expressive of their regard for him and regret at his departure— We have had a great number of foreigners here to pass the whole, or part of the Winter, and among them many Englishmen, and some Ladies. Count Bruhl’s, and Doctor Brown’s families are all well and often enquire after you; as did last Evening all the folks at Prince Ferdinand’s— Mr: Schickler’s son is returned from England, and brought with him from Hamburg a pretty wife; so that we meet there now, parties of Ladies. The old Gentleman, enquires after you, and your friend the jeweller whom you used to see there, with an earnestness that seems quite affectionate.
            I presume your determination to open an office again at Philadelphia, is the best party that offers itself to you, though I should have felt more satisfaction had you preferred a settlement nearer our original home. My most fervent wishes and prayers for your success will attend you wherever you may reside, and whatever you may undertake
            I enclose with this a Letter for new York, with one addressed to me which will explain to you the wish of the writer— You will have that for Messrs Mark and Co: delivered by a safe hand, and at the same

time I will thank you to make enquiries and transmit to me the result, concerning the situation of the house in point of property, reputation and credit.
            You will remember an application to me from the Cabinet Ministry here, in behalf of a Jew named Jonas Hirschel Bluch, which shortly before you left this Country I transmitted to the Secretary of State— I wish you to obtain at the Secretary of State’s Office an inspection of those papers, and make enquiries whether any thing can be done for the man.— If there is, I will desire him to send you a proper Power to recover his property for him— He has written to me to request my good offices in his behalf; and I should be glad to help him as far as may be in my power.
            I am ever affectionately your’s
            
              ——— ———
            
          
          
            I shall write you very soon again.
          
        